Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1550
                        Lower Tribunal No. 15-4568
                           ________________


                Elizabeth Ann Duff-Esformes, etc.,
                                  Appellant,

                                     vs.

                    Barry E. Mukamal, etc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Jorge E.
Cueto, Judge.

      Fox Rothschild LLP, and Joseph A. DeMaria; Fox Rothschild LLP, and
Eric A. Bevan (West Palm Beach), for appellant.

      Saul Ewing Arnstein & Lehr LLP, Franklin L. Zemel and Alan R. Poppe
(Fort Lauderdale), for appellees.


Before FERNANDEZ, C.J., and LINDSEY and GORDO, JJ.

     GORDO, J.
     Appellant, Elizabeth Ann Duff-Esformes, appeals the trial court’s

orders striking her objections to and granting co-personal representatives’

petition for payment of additional interim administration expenses from the

Estate of her late husband. We have jurisdiction. See Fla. R. App. P. 9.170.

Because Duff-Esformes qualifies as an interested party with standing to

challenge the petition pursuant to Florida’s Probate Code, we reverse the

orders striking her objections and remand.1

             FACTUAL AND PROCEDURAL BACKGROUND

     The underlying action involved the administration of the Estate of

Nathan J. Esformes. The beneficiaries of the Estate were decedent’s wife,

Duff-Esformes, and the Nathan J. Esformes Living Trust. Barry Mukamal

and David Appel served as co-personal representatives of the Estate and

co-trustees of the Trust.    Following decedent’s death in 2015, the co-

personal representatives petitioned for administration of the Estate. The sole

residuary beneficiary of the Estate was the Trust, of which Duff-Esformes

was the lifetime income beneficiary.

     In January 2020, the trial court entered an agreed order of final

distribution, which provided for payment of enumerated items and dictated



1Because we reverse on the basis of standing, we find it unnecessary to
address the remaining issues raised on appeal.

                                       2
the distribution of all remaining Estate assets “except for the sum of Fifty

Thousand Dollars ($50,000.00) which shall be held by the Co-Personal

Representatives as a reserve to pay additional Estate administration

expenses of the Co-Personal Representatives including legal and other

professional fees . . . .” Following the final distribution, the co-personal

representatives filed a petition to pay additional administration expenses

from the reserve account. Duff-Esformes filed objections based on the

reasonableness of the charges. The co-personal representatives moved to

strike her objections claiming Duff-Esformes lacked standing.

      The trial court held two hearings to address Duff-Esformes’s objections

and the motions to strike and, ultimately, struck Duff-Esformes’s objections

finding she lacked standing to object to the payment of Estate administration

expenses because she had already received her complete distribution from

the Estate. Thereafter, the court entered the order granting the petition to

pay additional interim Estate administration expenses, which ordered the

bank to pay $91,035.14 in attorney’s fees and $23,650.28 to the co-trustees

from the Estate’s restricted depository.

                         STANDARD OF REVIEW

      We review the interpretation of the Probate Code de novo. In re

Guardianship of Bloom, 227 So. 3d 165, 169 (Fla. 2d DCA 2017).



                                      3
                            LEGAL ANALYSIS

     Duff-Esformes asserts she has standing to object to the payment of

Estate administration expenses as an interested person and that she must

be regarded as a beneficiary of the Estate. The co-personal representatives

argue that Duff-Esformes is not an interested person because she will not be

affected by the payment of fees from the Estate and that she does not qualify

as a beneficiary because her interests have been satisfied. We find that the

co-personal representatives’ argument would violate the axiomatic principle

“that all parts of a statute must be read together in order to achieve a

consistent whole.” Forsythe v. Longboat Key Beach Erosion Control Dist.,

604 So. 2d 452, 455 (Fla. 1992).

     Section 733.6171(5) of the Probate Code, which governs the

compensation of attorneys for the personal representative, confers standing

to object to a fee request upon an “interested person,” providing:

           Upon petition of any interested person, the court may
           increase or decrease the compensation for ordinary
           services of the attorney or award compensation for
           extraordinary services if the facts and circumstances
           of the particular administration warrant. In
           determining reasonable compensation, the court
           shall consider all of the following factors, giving
           weight to each as it determines to be appropriate . . .

§ 733.6171(5), Fla. Stat. (2021).

     “Interested person” is defined as:


                                      4
             any person who may reasonably be expected to be
             affected by the outcome of the particular proceeding
             involved. In any proceeding affecting the estate or
             the rights of a beneficiary in the estate, the personal
             representative of the estate shall be deemed to be an
             interested person. In any proceeding affecting the
             expenses of the administration and obligations of a
             decedent’s estate, or any claims described in s.
             733.702(1), the trustee of a trust described in s.
             733.707(3) is an interested person in the
             administration of the grantor’s estate. The term does
             not include a beneficiary who has received complete
             distribution. . . .

§ 731.201(23), Fla. Stat. (2021) (emphasis added).

      By virtue of her status as lifetime income beneficiary of the residuary

Trust, Duff-Esformes is “expected to be affected by the outcome” of the fee

petition.   Every dollar the co-personal representatives expend from the

administration of the Estate will reduce her resultant income from the

residuary Trust. As such, Duff-Esformes qualifies as an “interested person”

under section 731.201(23) with standing to contest the petitioned increase in

compensation.

      Although the term “interested person” does not include a beneficiary

who has received complete distribution, and it is undisputed that Duff-

Esformes received her complete distribution, the statutory definition of the

term “beneficiary” dictates that she be regarded as a beneficiary of the Estate

in these proceedings.



                                       5
            “Beneficiary” means heir at law in an intestate estate
            and devisee in a testate estate. The term
            “beneficiary” does not apply to an heir at law or a
            devisee after that person’s interest in the estate has
            been satisfied. In the case of a devise to an existing
            trust or trustee, or to a trust or trustee described by
            will, the trustee is a beneficiary of the estate. Except
            as otherwise provided in this subsection, the
            beneficiary of the trust is not a beneficiary of the
            estate of which that trust or the trustee of that trust is
            a beneficiary. However, if each trustee is also a
            personal representative of the estate, each qualified
            beneficiary of the trust as defined in s. 736.01032
            shall be regarded as a beneficiary of the estate.

§ 731.201(2), Fla. Stat. (2021) (emphasis added).

      Importantly, the statute carves out an exception for persons to be

regarded as beneficiaries in circumstances where “each trustee is also a

personal representative of the estate.” In the instant case, both co-personal

representatives, Mukamal and Appel, are also co-trustees of the Trust. As

such, Duff-Esformes, as a qualified beneficiary of the Trust entitled to lifetime

distributions, must be “regarded as a beneficiary” of the Estate even though

her interest in the Estate has been satisfied.

      We conclude, based upon the plain language of the operative

statutory provisions, that Duff-Esformes has standing to object to the


2 Section 736.0103(19)(a) of the Florida Trust Code defines “qualified
beneficiary” as “a living beneficiary who, on the date the beneficiary’s
qualification is . . . a distributee or permissible distributee of trust income or
principal . . . .” § 736.0103(19)(a), Fla. Stat. (2021).

                                        6
payment of additional administration expenses from the Estate. Accordingly,

we reverse the orders striking her objections and the order granting the

petition to pay additional interim Estate administration expenses and remand

for consideration of Duff-Esformes’s objections.

     Reversed and remanded for further proceedings.




                                     7